Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters:
“12” has been used to designate both Air Inlet and Fluid Reservoir/Vaporization Section.
“16” has been used to designate both Fluid Reservoir and Liquid Reservoir.
“18” has been used to designate both Air/Vapor Chimney and Chimney.
“14” has been used to designate both Vaporization Chamber and Chamber.
“15” has been used to designate both Heating Coil and Heating Coil Head.
“17” has been used to designate both Wicking Material and Wick Material.
“20” has been used to designate both Exit Port and Exit.
“13” has been used to designate both Cap and Mouthpiece (19 in the drawing 13 in the specification).
“191” has been used to designate both upstream liquid barrier and liquid barrier.
“124” has been used to designate both Air Inlets and Air Inlet Ports.
“134” has been used to designate both Vaporizable Liquid and Liquid.
“132” has been used to designate both Reservoir and Liquid Reservoir.
“182” has been used to designate Cylindrical Case and Case and Cap.
“186” has been used to designate both Opening and Vaporization Chamber.
“144” has been used to designate Exit Port and Exit and Exit Passage.

“192” has been used to designate both Downstream Liquid Reservoir and Downstream Barrier.
“Personal Vaporizer” has been used to designate 100 and 200 and 5.
“Distal End” has been used to designate both 111 and 211.
“291” has been used to designate Case Wall and Upstream Liquid Barrier and Liquid Barrier.
“Vaporization Chamber” has been used to designate both 286 and 186.
“230” has been used to designate Reservoir/vaporization section and Liquid Reservoir and Reservoir.
“284” has been used to designate both Wick Structure and Tubular Wick Structure.
“292” has been used to designate both Downstream Liquid Barrier and Liquid Barrier.
“282” has been used to designate both Cap and Cylindrical Case.
“232” has been used to designate both Liquid Reservoir and Reservoir.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

case wall 191 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first fluid communication path", "vaporization products flow passage", "second fluid communication path", "air-permeable liquid barrier", "inlet section wall", and the "mesh structure" according to claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

It is requested that the applicant review the specification and claims to ensure that all the elements presented in the drawings and the part names are consistent.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).  For example claim 6 depends on claim 5 which depends on claim 4. Claim 7 depends on claim 4.  As claim 7 does not depend on claim 4, this is considered improper dependent form.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-23 recites the limitation "A micro-vaporizer".  There is insufficient antecedent basis for this limitation in the claim.  For dependent claims it is recommended “A micro-vaporizer” should be changed “the micro-vaporizer” for example.
Claim 15 recites the limitation "first liquid barrier" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first porous medium" in Claim 1 or Claim 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the inner wall surface" in Claim 17 and Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: being configured to inhibit.
The term "is selected and configured to provide a predetermined air permeability level" in claim 9 is a relative term which renders the claim indefinite.  The term "predetermined" is not defined by the claim, the specification does not provide a standard for ascertaining the This language in Claim 9 is not determinable and as such the examiner recommends defining an air permeability level.  It is also not clear how the medium is configured to provide an air permeability level. 
The term "structural integrity" in claim 13 is a relative term which renders the claim indefinite.  The term "structural integrity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is recommended to further define what is meant by structural integrity in Claim 13, for example, material properties, young's modulus, melting point.
Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the porous medium.  It is unclear which porous medium is being referred to, the first of second or both.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 3, 9, 10, 11, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0262454A1 Sears (hereinafter "Sears").
Regarding claim 1, Sears teaches:
a micro-vaporizer comprising (Sears claim 1; microfluidic vaporizer) 
a main body having a main body interior (Sears aerosol delivery device 100 and 200);
a vaporization chamber disposed within the main body interior (Sears vapor chamber 235 is inside aerosol delivery device 200);
a vaporizable liquid reservoir disposed within the main body configured for selectively retaining a vaporizable liquid (Sears container 266; par. 62);
a heating element disposed within the vaporization chamber and configured to selectively heat and vaporize vaporizable liquid drawn from the liquid reservoir (Sears microfluidic vaporizer par. 8, 9, and 10);
one or more air inlet openings in the main body collectively defining an air intake portal (Sears air intake 118; par. 57);
an air flow passage from the air intake portal to the vaporization chamber (Sears par. 57), the air flow passage providing a first fluid communication path between the vaporization chamber and an ambient environment external to the main body (Sears par. 57; par. 60);
a vaporization products flow passage from the vaporization chamber to an exit port, the vaporization products flow passage providing a second fluid communication path between the vaporization chamber and the ambient environment external to the main body (Sears par. 60);
and a first air-permeable liquid barrier (Sears cover 485; par. 6; par. 28; par. 100) disposed within the air flow passage, the first air-permeable liquid barrier being configured to inhibit passage of the vaporizable liquid through the air flow passage (Sears par. 100).
Regarding claim 2, Sears teaches a micro-vaporizer according to claim 1 as discussed above and further discloses:
wherein the first air-permeable liquid barrier comprises a porous medium (Sears cover 485; heater cover 988; microperforations in par. 100) 
having a plurality of flow passages (Sears microvalves 477; microperforations par. 100)
formed therethrough (Sears par. 98; par. 100; par. 108).   
Regarding claim 3, “one of a set consisting of” is interpreted to mean one of the items in the limitation are required, not all.  Sears teaches A micro-vaporizer according to claim 2 as discussed above and further discloses:
wherein the porous medium is one of the set consisting of a perforated membrane (Sears par. 100; cover 485 has a plurality of micro perforations),
a bonded mesh, a three dimensional fiber structure, a sintered metal structure, and a sintered plastic structure.   
 Regarding claim 9, see 112 rejection above. Sears teaches A micro-vaporizer according to claim 2 as discussed above and further discloses:
 wherein the porous medium is selected and configured to provide a predetermined air permeability level (Sears claim 37; Sears suggests the device to be air permeable and liquid impermeable thus inherently requiring a minimum air permeability level to achieve the goal of passing vapor).  
Regarding claim 15, Sears teaches A micro-vaporizer according to claim 1 wherein the first liquid barrier is effective to inhibit passage of a vaporizable liquid as discussed above.  Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a viscosity in a range having 1.0 mPa-sec to 1.8 mPa-sec at temperatures in a range of 0° C. to 20° C, for the purpose providing lower viscosity for easier and faster vaporization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,3, 9, 10, 11, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0262454A1 Sears (hereinafter "Sears"). 
Regarding claim 2, Sears teaches a micro-vaporizer according to claim 1 as discussed above and further discloses wherein the first air-permeable liquid barrier comprises a porous medium (Sears cover 485; heater cover 988; microperforations in par. 100) having a plurality of flow passages (Sears microvalves 477; microperforations par. 100) formed therethrough (Sears par. 98; par. 100; par. 108).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the first air-permeable liquid barrier comprises a porous medium having a plurality of flow passages formed therethrough, as suggested and taught by Sears, for the purpose of providing a barrier device to keep the liquid or e-liquid in the electronic device separate from the produced vapor to allow the user to inhale the vapor absent any liquid to make the inhalation experience more pleasurable.  
Regarding claim 3, “one of a set consisting of” is interpreted to mean one of the items in the limitation are required, not all.  Sears teaches A micro-vaporizer according to claim 2 as discussed above and further discloses wherein the porous medium is one of the set consisting of a perforated membrane (Sears par. 100; cover 485 has a plurality of micro perforations), a bonded mesh, a three dimensional fiber structure, a sintered metal structure, and a sintered plastic structure.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the porous medium is one of the set consisting of a perforated membrane, a bonded mesh, a three dimensional fiber structure, a sintered metal structure, and a sintered plastic structure, as suggested and taught by Sears, for the purpose of providing a structure to advantageously allow for the separation of a vaporizable liquid and a vaporized gas.  
Regarding claim 9, see 112 rejection above. Sears teaches A micro-vaporizer according to claim 2 as discussed above and further discloses wherein the porous medium is selected and configured to provide a predetermined air permeability level (Sears claim 37; Sears suggests the device to be air permeable and liquid impermeable thus inherently requiring a minimum air permeability level to achieve the goal of passing vapor). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the porous medium is selected and configured to provide a predetermined air permeability level, as suggested and taught by Sears, for the purpose of providing an apparatus that is advantageously easier or harder to inhale based upon the predetermined air permeability level of the porous medium.  
Regarding claim 10, Sears teaches A micro-vaporizer according to claim 2 as discussed above. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a porous medium having an air permeability level in a range of 1000 to 5000 L/m2-sec at 20 mmWG, for the purpose of being able to pass vapor through the apparatus to the user to provide for a pleasurable and low effort inhalation experience and to provide the desired rate of air flow, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 11, Sears teaches A micro-vaporizer according to claim 2.  Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a porous medium  having an air permeability level in a range of 2100 to 2800 L/m2-sec at 20 mmWG, for the purpose for the purpose of being able to pass vapor through the apparatus to the user to provide for a pleasurable and low effort inhalation experience and to provide the desired rate of air flow, since it has been held that where the general conditions of 
Regarding claim 12, Sears teaches A micro-vaporizer according to claim 2.   Sears discloses the claimed invention except for wherein the porous medium has an air permeability level of 2650 L/m2-sec at 20 mmWG.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to define an optimal air permeability level for a porous media modification, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 13, see 112 rejection above. Sears teaches A micro-vaporizer according to claim 2 as discussed above and further discloses wherein the porous medium maintains its structural integrity at an operating temperatures up to 600° C (Sears par. 70; abstract, substrate that defines: a reservoir configured to hold a liquid; a heater adapted to vaporize the liquid; and a capillary channel configured for movement of the liquid from the reservoir to the heater; the heater and vapor transfer medium (called porous medium in the instant application) are configured upon the substrate which in par. 70 of Sears is taught to be made of a material to withstand temperatures of 750° C or greater which by default encompasses the 600° C disclosed in the instant application). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the porous medium maintains its structural integrity at an operating temperatures up to 600° C, as suggested and taught by Sears, for the purpose of providing a part of an apparatus that is capable of withstanding high temperatures without losing mechanical properties and maintaining material properties. 
 A micro-vaporizer according to claim 1 wherein the first liquid barrier is effective to inhibit passage of a vaporizable liquid as discussed above.  Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a viscosity in a range having 1.0 mPa-sec to 1.8 mPa-sec at temperatures in a range of 0° C. to 20° C, for the purpose providing lower viscosity for easier and faster vaporization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claims 16, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0262454A1 Sears (hereinafter "Sears") in view of US2017/0281883A1 Li (hereinafter “Li”). 
Regarding claim 16, Sears teaches A micro-vaporizer according to claim 1 as discussed above.  However, Li teaches a second air-permeable liquid barrier (second liquid blocking element 303) disposed within the vaporization products flow passage, the second air-permeable liquid barrier being configured to inhibit passage of the vaporizable liquid through the vaporization products flow passage (par. 28).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears reference, to include a second air-permeable liquid barrier disposed within the vaporization products flow passage, the second air-permeable liquid barrier being configured to inhibit passage of the vaporizable liquid through the vaporization products flow passage, as suggested and taught by Li, for the purpose of providing the advantage of avoiding liquid leakage. 

A micro-vaporizer according to claim 16 as discussed above.  However, Li teaches wherein the second air-permeable liquid barrier (second liquid blocking element 303) comprises a second porous medium having different flow properties from the first porous medium.  The claim of 17 is obvious in view of Sears, since the claim is a combination that merely unite old elements with no change in their respective functions, and which yield predictable results, since Applicant's Specification does not present any evidence that modifications necessary to effect combinations are uniquely challenging or difficult for person of ordinary skill in art, and since claimed improvement is no more than simple substitution of one known element for another, or mere application of known technique to piece of prior art ready for improvement.  As discussed above, Sears discloses the use of an air-permeable liquid barrier for achieving the desired level of liquid vaporization.

Claim 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0262454A1 Sears (hereinafter "Sears") in view of US2016/0330999A1 Cameron (hereinafter “Cameron”)
Regarding claim 4, Sears teaches A micro-vaporizer according to claim 2 as discussed above.  However, Cameron teaches wherein the porous medium is a woven or non-woven cloth (Cameron filtration element 128; par. 57; par. 88).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears reference, to include wherein the porous medium is a woven or non-woven cloth, as suggested and taught by Cameron, for the purpose of providing a filter apparatus to advantageously filter out one or more airborne particles and/or gasses (Cameron woven or non-woven cloth, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 5, Sears teaches a micro-vaporizer according to claim 4 as discussed above.  However, Cameron teaches wherein the woven or non-woven cloth is formed from polymer fibers (Cameron filtration element 802; filtration element 810; par. 88).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears reference, to include wherein the woven or non-woven cloth is formed from polymer fibers, as suggested and taught by Cameron, for the purpose of providing a filter apparatus to advantageously filter out one or more airborne particles and/or gasses (Cameron par. 57). It would have been obvious to one of ordinary in the art at the time of the invention was made to choose a material comprising woven or non-woven cloth is formed from polymer fibers, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 6, Sears teaches a micro-vaporizer according to claim 5 as discussed above.  However, Cameron teaches wherein the polymer fibers comprise polyester fibers.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears reference, to include wherein the polymer fibers comprise polyester fibers, as suggested and taught by Cameron, for the purpose of providing a filter apparatus to advantageously filter out one or polymer fibers comprise polyester fibers, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0262454A1 Sears (hereinafter "Sears") in view of US2016/0330999A1 Cameron (hereinafter “Cameron”) and US2016/0338407A1 Kerdemelidis (hereinafter “Kerdemelidis”). 
Regarding claim 7, Sears and Cameron teach a micro-vaporizer according to claim 4 as discussed above.  However, Kerdemelidis teaches wherein the woven or non-woven cloth has an average pore size in a range of 10 μm to 100 μm (Kerdemelidis perforated mesh can range from size 0.3 to 75µm and as such the range falls within the range of the instant application. It would be obvious to one of ordinary skill in the art to include the larger range from 75 to 100 µm because vapor particle size can be dependent upon the technology used to create the vapor, for example ultrasonic creates a different size particle from resistive heating; par. 111).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears and Cameron references, to include wherein the woven or non-woven cloth has an average pore size in a range of 10 μm to 100 μm, as suggested and taught by Kerdemelidis, for the purpose of providing a filtration apparatus with the advantageous effects of filtering out specific particle sizes from a liquid or an inhalable vapor gas.
A micro-vaporizer according to claim 4 as discussed above.  However, Kerdemelidis teaches wherein the woven or non-woven cloth has an average pore size in a range of 20 μm to 30 μm (Kerdemelidis perforated mesh can range from size 0.3 to 75µm and as such this range falls within the range of the instant application; par. 111).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears and Cameron references, to include wherein the woven or non-woven cloth has an average pore size in a range of 20 μm to 30 μm, as suggested and taught by Kerdemelidis, for the purpose of providing a filtration apparatus with the advantageous effects of filtering out specific particle sizes from a liquid or an inhalable vapor gas
Claim 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0262454A1 Sears (hereinafter "Sears") in view of US2017/0360099A1 Duc (hereinafter “Duc”). 
Regarding claim 14, Sears teaches a micro-vaporizer according to claim 2 as discussed above.  However, Duc teaches wherein the porous medium comprises at least one of the set consisting of a hydrophobic material and a hydrophilic material (Duc par. 12; par. 13; par. 14).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears reference, to include wherein the porous medium comprises at least one of the set consisting of a hydrophobic material and a hydrophilic material, as suggested and taught by Duc, for the purpose of providing hydrophobic surface to advantageously provide an apparatus to repel the liquid in the device in the instant application for the purpose of preventing a leak through the porous medium.  
A micro-vaporizer according to claim 1 wherein the main body comprises an air inlet section having an inlet section wall through which the one or more air inlet openings are formed, the inlet section wall having an inner wall surface defining an air inlet chamber that is part of the air flow passage. However, Duc teaches wherein the first liquid barrier comprises a sheet of a porous medium disposed within the inlet chamber against the inner wall surface so as to cover at least one of the one or more air inlet openings (Duc; par. 13; par. 59; par. 62; claim 8).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears reference, such that wherein the first liquid barrier comprises a sheet of a porous medium disposed within the inlet chamber against the inner wall surface so as to cover at least one of the one or more air inlet openings (Duc par. 62), as suggested and taught by Duc, for the purpose of providing a barrier to advantageously reject a vaporizable liquid while allowing the vaporized products through to be inhaled by the user. 
Claims 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0262454A1 Sears (hereinafter "Sears") in view of US2017/0281883A1 Li (hereinafter “Li”). 
Regarding claim 18, Sears teaches A micro-vaporizer according to claim 17 as discussed above and Li discloses wherein the second porous medium as discussed above. However, Duc teaches comprises one of the set consisting of a hydrophobic material and a hydrophilic material (Duc par. 12; par. 13; par. 14).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears and Li reference, such that comprises one of the set consisting of a hydrophobic material and a hydrophilic material, as suggested and taught by Duc, for the purpose of providing the advantage of avoiding liquid leakage
Regarding claim 19, Sears and Li teach A micro-vaporizer according to claim 16 wherein the second air-permeable liquid barrier comprises as discussed above are is silent to a plurality of spaced apart porous media.   It would have been obvious to one of ordinary in the art at the time of the invention was made to add multiple pieces of an existing porous media for the purpose of providing the advantage of avoiding liquid leakage since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 21, Sears and Li teaches A micro-vaporizer according to claim 17 as discussed above.  However, Duc teaches wherein the inner wall surface is cylindrical and the porous medium sheet is sized and positioned to cover a full circumferential section of the inner wall surface including all of the one or more air inlet openings.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears and Li references, such that wherein the inner wall surface is cylindrical and the porous medium sheet is sized and positioned to cover a full circumferential section of the inner wall surface including all of the one or more air inlet openings, as suggested and taught by Duc, for the purpose of providing a means to advantageously substantially prevent leakage (Duc par. 59). 
Regarding claim 22, Sears and Li teach A micro-vaporizer according to claim 17 as discussed above.  However, Duc teaches wherein the first liquid barrier comprises a plurality of sheets of a porous medium each disposed within the inlet chamber against the inner wall surface so as to cover at least one of the one or more air inlet openings (Duc; par. 13; par. 59; , the plurality of sheets collectively covering all of the one or more air inlet openings (Duc; par. 13; par. 59; par. 62; claim 8). It would have been obvious to one of ordinary in the art at the time of the invention was made to wherein the first liquid barrier comprises a plurality of sheets of a porous medium each disposed within the inlet chamber against the inner wall surface so as to cover at least one of the one or more air inlet openings, the plurality of sheets collectively covering all of the one or more air inlet openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.    
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0262454A1 Sears (hereinafter "Sears") in view of US2017/0281883A1 Li (hereinafter “Li”) and  US2017/0360099A1 Duc (hereinafter “Duc”) and US2016/0330999A1 Cameron (hereinafter “Cameron”). 
Regarding claim 23, Sears, Li and Duc teach A micro-vaporizer according to claim 17 as discussed above.   However, Cameron teaches wherein the porous medium is a woven or non-woven cloth (Cameron filtration element 128; par. 57; par. 88).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sears reference, to include wherein the porous medium is a woven or non-woven cloth, as suggested and taught by Cameron, for the purpose of providing a filter apparatus to advantageously filter out one or more airborne particles and/or gasses (Cameron par. 57). It would have been obvious to one of ordinary in the art at the time of the invention was made to choose a material comprising woven or non-woven cloth, since it has been held 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6619.  The examiner can normally be reached on 6:30 a.m to 3:30 p.m Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                           
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/22/2021